Motion by Attorney General to set aside order allowing defendant’s motion to hold petition for writ of certiorari in abeyance allowed 19 August 199. Motion by defendant to supplement petition for writ of certiorari allowed 19 August 1999. Petition by defendant for writ of certiorari to review the order of the Superior Court, Onslow County denied 19 August 1999. Motion by defendant for summary reversal denied 19 August 1999. Motion by Attorney General for dismissal for untimely filing denied 19 August 1999.